Citation Nr: 1046518	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  05-24 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a higher initial rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1967.


This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that granted service 
connection for diabetes mellitus with an evaluation of 20 percent 
effective June 10, 2001.

This appeal was previously before the Board and was remanded in 
January 2009 for additional development.  The case has been 
returned to the Board for further appellate consideration.  

In his December 2003 notice of disagreement, the Veteran 
requested a Board hearing at the local RO.  However, when the 
Veteran filed his substantive appeal following the issuance of a 
statement of the case, he left the relevant portion concerning 
his desire for a hearing blank.  Pursuant to the Board's 
instructions in the January 2009 remand, the Veteran was asked to 
clarify whether he still wished to have a Board hearing in 
February 2009 and October 2009 letters.  While subsequent to the 
remand the Veteran has provided other information requested by 
VA, he did not indicate that he desired to have a Board hearing.  
Thus, the Board will consider his request for a hearing to be 
withdrawn.  

The the issue of service connection for diabetic 
nephropathy has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDING OF FACT

The Veteran's diabetes mellitus requires insulin and a restricted 
diet, but it does not require him to regulate his activities.




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a July 2002 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  A March 2006 letter also advised the 
Veteran of how the VA determines a disability rating and assigns 
an effective date, and the type of evidence which impacts such.  
Similar letters were issued in August 2006 and August 2009, which 
advised the Veteran of how to substantiate his request for a 
higher rating.  The case was last readjudicated in January 2010.

In any event, the appeal regarding the claim for a higher initial 
rating stems from the original award of service connection for 
diabetes mellitus.  In Dingess, the United States Court of 
Appeals for Veterans Claims (Court) held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has been 
proven, thereby rendering section 5103(a) notice no longer 
required because the purpose that the notice is intended to serve 
has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 
C.F.R. § 3.159(b) (2010).  Thus, because the notice that was 
provided before service connection was granted was sufficient, 
VA's duty to notify in this case has been satisfied.  See 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party 
appeals from an original assignment of a disability rating, the 
claim is classified as an original claim, rather than as one for 
an increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category of 
"original claims").

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include the service treatment 
records, the reports of VA examinations, VA treatment records, 
and private treatment reports.

As discussed above, the VCAA provisions have been considered and 
complied with.  The appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by reporting for VA examinations, responding to 
notices, and submitting evidence and argument.  Thus, the Veteran 
has been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
claimant.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  38 
C.F.R. § 4.1.  Other applicable, general policy considerations 
are: interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts found - 
a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Veteran's service connected diabetes mellitus is evaluated as 
20 percent disabling pursuant to Diagnostic Code 7913.  The 
Veteran is also service connected for hypertension, peripheral 
neuropathy of both lower extremities, and erectile dysfunction, 
all associated with the service connected diabetes mellitus.  The 
Veteran is also in receipt of special monthly compensation for 
loss of use of a creative organ.  The Veteran contends that his 
diabetes mellitus warrants a higher initial evaluation.

Under 38 C.F.R. § 4.119, Diagnostic Code 7913, diabetes mellitus 
requiring more than one daily injection of insulin, restricted 
diet, and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength or 
complications that would be compensable if separately evaluated, 
warrants a 100 percent evaluation.  A 60 percent evaluation is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  A 40 percent evaluation is warranted for diabetes 
mellitus requiring insulin, restricted diet, and regulation of 
activities.  A 20 percent evaluation may be assigned for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  Diagnostic Code 7913.  
Evaluate compensable complications of diabetes separately unless 
they are part of the criteria used to support a 100 percent 
evaluation; noncompensable complications are considered part of 
the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 
4.119, Diagnostic Code 7913 and Note 1.

Turning to the evidence, private treatment records dated through 
November 2003 show a diagnosis of and ongoing treatment for 
diabetes mellitus, but do not document regulation of activities 
requiring avoidance of strenuous occupational and recreational 
activities.  Likewise, VA treatment records from May 2002 through 
October 2009 show ongoing treatment for diabetes mellitus, 
including insulin and restricted diet, but do not document 
regulation of activities requiring avoidance of strenuous 
occupational and recreational activities.

The Veteran was provided a VA diabetes mellitus examination in 
January 2003.  At that time, the examiner reported the Veteran's 
daily medications included insulin of 30 units in the morning and 
15 units in the afternoon.  The Veteran had never been 
hospitalized for ketoacidosis or hypoglycemia.  With regards to 
restricted diet and weight loss or gain, the examiner stated that 
the Veteran had had some weight gain.  He weighed 220 pounds one 
year prior to that time and he weighted 227 at the time of the 
examination.  With regards to restriction of activities, the 
examiner noted that the Veteran continued to work as a heavy 
equipment operator and that he "does have any restriction of his 
activities."  He saw his primary care provider every two to 
three months for evaluation of his current diabetic status.  He 
said that he did have a slight loss of strength.  

Upon physical examination, the examiner noted that the 
cardiovascular examination yielded normal results and his 
neurological status was grossly intact.  His corneas and pupils 
were clear.  His skin examination was basically normal.  His 
extremities appeared to be normal.  He had good feeling of both 
feet.  After reviewing the results of diagnostic and clinical 
tests, the examiner rendered diagnoses of type 2 diabetes 
mellitus which was getting worse.

A VA genitourinary examination in January 2003 noted that the 
Veteran's diabetic and hypertension problems do not cause him to 
have any losses from occupation or daily activities.

The Veteran was provided another VA diabetes mellitus examination 
in September 2009, during which the claims file was reviewed.  
The Veteran reported that since its onset, the disability had 
become progressively worse.  The treatment at that time consisted 
of insulin more than once daily, with 15 units in the a.m. and 15 
units in the p.m.  The Veteran denied a history of 
hospitalization or surgery, episodes of hypoglycemia reaction, or 
ketoacidosis.  He was instructed to follow a restricted or 
special diet, but was not restricted in the ability to perform 
strenuous activities.  He denied symptoms of peripheral vascular 
disease, cardiac disease, neurovascular disease, diabetic 
nephropathy, skin disorders, and gastrointestinal disorders.  He 
endorsed symptoms of peripheral neuropathy such as loss of 
sensation in the toes.  He also reported erectile dysfunction 
caused by diabetic neuropathy.  

Upon physical examination, the examiner said that there had been 
no weight change.  Cardiovascular examination was unremarkable.  
There were no diabetic skin abnormalities.  Right and left lower 
extremities had normal temperature and color and no ulcer.  
Neurologic examination findings were normal except for sensory 
loss of decreased sensation to light touch from the toes to the 
ankle, bilaterally.  The diagnosis was type 2 diabetes.  He was 
also diagnosed with erectile dysfunction, peripheral neuropathy, 
and nephropathy.  The effects of the disability on daily 
activities included no effect on traveling, feeding, bathing, 
dressing, toileting, and grooming; a mild effect on shopping; and 
a moderate effect on chores, exercise, sports, and recreation.  
The Veteran had retired in 2006 because he was eligible by age or 
duration of work.  The Veteran reported he could no longer do the 
job he used to.  

The medical evidence demonstrates that the Veteran's diabetes is 
managed by restricted diet and insulin.  There is no regulation 
of the Veteran's activities required.  In this regard, the record 
indicates that the Veteran's diabetic care providers have 
consistently encouraged the Veteran to exercise.  The January 
2003 examiner specifically noted that the Veteran continued to 
work as a heavy equipment operator.  While this examiner stated 
the Veteran "does have any restriction of his activities", such 
statement, when considered in the context of the rest of the 
sentence, the examination results, and the comments on the 
January 2003 genitourinary examination, merely reflects a 
typographical error in failing to state that he does not have any 
restriction of his activities.  In this regard, the 2003 
genitourinary examiner indicated that the Veteran's diabetes and 
hypertension do not cause him to have any losses from occupation 
or daily activities.  Moreover, outpatient reports from 2003 note 
the Veteran exercised three times a week for 30 minutes.  In 
addition, the September 2009 examiner indicated that he was not 
restricted in the ability to perform strenuous activities due to 
diabetes.  

The January 2003 and September 2009 VA examinations for diabetes 
mellitus show that he has not been hospitalized for ketoacidosis 
or hypoglycemic reactions.  Treatment records likewise do not 
reflect ketoacidosis or hypoglycemic reactions requiring 
hospitalization or visits to a diabetic care provider twice a 
month, nor is he shown to require restriction of activities due 
to diabetes.

As noted above, the Veteran is already in receipt of separate 
ratings for his hypertension, peripheral neuropathy of the lower 
extremities, and erectile dysfunction.  He is also in receipt of 
special monthly compensation for loss of use of a creative organ.  
Thus, symptoms related to those disabilities cannot be considered 
in assigning the evaluation for his diabetes mellitus.  38 C.F.R. 
§ 4.14 (the evaluation of the same manifestation under different 
diagnoses is to be avoided).  In any event, the medical evidence 
does not show that the Veteran must avoid strenuous occupational 
or recreational activities to control his diabetes.

The Board acknowledges that the Veteran's representative notes 
that the Veteran indicated in a statement received by VA in 
November 2009 that his insulin dosage has increased and he feels 
tired all the time and is "a wreck."  The representative 
believes that a new VA examination would aid in the adjudication 
process and ensure that the assigned rating accurately represents 
the current state of the Veteran's diabetes.  However, the Board 
observes that the Veteran's statement was dated approximately one 
month after the September 2009 VA examination and the Veteran 
does not allege that he requires regulation of activities due to 
diabetes mellitus.  Thus, the Board finds the evidence of record 
sufficient for rating purposes.

The Board concludes that the medical findings on examination are 
of greater probative value than the Veteran's allegations 
regarding the severity of his diabetes mellitus.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for an initial evaluation in excess of 20 
percent for diabetes mellitus.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology and provides for additional or more 
severe symptoms than currently shown by the evidence; thus, his 
disability picture is contemplated by the rating schedule, and 
the assigned schedular evaluation is, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


